Citation Nr: 0401041	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative internal derangement of the right knee, evaluated 
as 10 percent disabling before October 10, 1996 and as 20 
percent disabling from October 10, 1996.  

2.  Entitlement to an increased disability rating for 
recurrent major depression, evaluated as 30 percent disabling 
before July 19, 2002 and as 50 percent disabling from July 
19, 2002.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1986 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and May 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board notes that the RO has not certified the second 
issue listed above for appeal.  However, the Board finds that 
the veteran perfected an appeal of the May 2000 rating 
decision that denied a disability rating greater than 30 
percent for recurrent major depression.  She submitted a 
notice of disagreement in September 2000, for which the RO 
issued a statement of the case in April 2002.  Correspondence 
from the veteran dated in June 2002 expresses her continued 
disagreement with the determination on the psychiatric issue.  
The Board finds that the statement suffices as a substantive 
appeal in lieu of a VA Form 9, Appeal to Board of Veterans' 
Appeals.  See 38 C.F.R. § 20.202 (2003).  The Board does note 
that the correspondence was not date stamped by the RO as to 
the date of receipt.  As the statement is dated well within 
the requisite period for timely filing of a substantive, the 
Board will assume that the statement was received in a timely 
manner, so as not to prejudice the veteran for any deficiency 
of process by the RO.        

In addition, review of the claims folder reveals that the 
veteran submitted a January 2003 notice of disagreement with 
a November 2002 rating decision that denied service 
connection for post-traumatic stress disorder, sacroiliac 
instability and a left knee disorder, as well as entitlement 
to a total disability rating based on individual 
unemployability.  There is no indication of receipt of timely 
VA Form 9 or other equivalent correspondence in a timely 
manner following the RO's issuance of the February 2003 
statement of the case.  Accordingly, these issues are not 
currently before the Board.  

Finally, the Board notes that in a July 200 VA Form 9, the 
veteran requested a Board hearing in Washington, DC.  
However, she failed to report for the hearing scheduled in 
November 2003.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702(d). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeals at issue here.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to either issue on appeal.  The Board acknowledges 
that the April 2002 supplemental statement of the case 
mentions the enactment of the VCAA, and that the RO issued 
several VCAA letters with respect to other issues.  However, 
there is no communication from the RO to the veteran 
specifically addressing the evidence needed to substantiate 
the claim and the respective duties of the parties to secure 
or submit evidence with particular respect to the issues of 
entitlement to increased disability ratings for the service-
connected right knee and psychiatric disabilities currently 
on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In addition, VA has a duty to assist the veteran in 
developing facts pertinent to her claim.  38 U.S.C.A. 
§ 5103A.  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In this case, the veteran last 
underwent a VA psychiatric examination in October 2000, more 
than three years ago.  The RO conceded that there was an 
increase in disability and assigned an increased evaluation 
from July 2002.  However, it did not arrange for a 
comprehensive examination to assess fully the severity of the 
disability.  On remand, the veteran should be scheduled for a 
new examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as Quartuccio v. 
Principi and Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the current 
severity of service-connected recurrent 
major depression.  The examination report 
should include complete findings on 
mental status examination and multi-axial 
diagnosis, to include a Global Assessment 
of Functioning score.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


